Title: To Alexander Hamilton from Baron von Steuben, 14 December [1784]
From: Steuben, Baron von
To: Hamilton, Alexander


Trenton ce 14. Dec: [1784]
Mon Ami! J’ai remis Votre lettre a Mr: J. Je le trouve disposé a Seconder mes demandes, Lesquels d’après son opinion je doit presenter au Congres sans perte de tems; quand meme la decision devroit en etre retarde. Ainsi Envoyer moi le Memoire sans delai, je L’attendroi ici a Trenton avant que J’aille a Philadelphie.
Il S’agit de nommer un Secretair ou Ministre de Guerre, Le Gros Candidat du North serat sans doute proposé par ses compatriottes, je n’en connois point d’autre; Si Le Congres avoit deja satisfait a mes pretensions je pourrai bien Entrer en Lice. Dites moi Votre sentimens la dessus.
Le Marquis a pris Congé de moi sans toucher le sujet; pour ne pas Lui Causer de L’Ennui dans un païs ou il ne devroit pas en Avoir—je ne Lui ai pas meme demander si Mr: de Chattelleur Lui avoit remis ma Lettre.
Envoyes moi le Memoire Mon Ami, je Vous Embrasse Steuben Coll. Hammilton.
